ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM
hln December 2013, respondent was arrested for driving while intoxicated; he later pleaded guilty to first offense DWI. Following the filing of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline. Having reviewed the petition,
*850IT IS ORDERED that the Petition for Consent Discipline be accepted and that Preston G. Sutherland, Louisiana Bar Roll number 12590, be and he hereby is suspended from the practice of law for a period of one year and one day. It is further ordered that this suspension shall be deferred in its entirety and that respondent shall be placed on probation for a period to coincide with the term of his recovery agreement with the Judges and Lawyers Assistance Program. Any failure of respondent to comply with the terms of the agreement may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
CRICHTON, J., additionally concurs and assigns reasons.